DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-13 directed to an invention non-elected without traverse.  Accordingly, claims 8-13 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenji Nakajima on 9 March 2022.
The application has been amended as follows: 
Replace claim 1 with the following:
“A hydrocarbon production method for producing hydrocarbons, comprising:
a) pretreating a hydrocarbon mixture, where the pre-treating comprises a step of 
	dimerizing cyclopentadiene in the hydrocarbon mixture to obtain a hydrocarbon 
	mixture containing dicyclopentadiene; and a step of using a3Attorney Docket No. 19P0161 Application No. 16/487,100predistillation column to 
	perform distillation of the hydrocarbon mixture containing dicyclopentadiene to obtain 

wherein the pretreated hydrocarbon mixture further contains isoprene, piperylene, a linear C5 hydrocarbon including one or fewer carbon-carbon double bonds, and a branched C5 hydrocarbon including one or fewer carbon-carbon double bonds; 
b) performing extractive distillation in a first extractive distillation column of the 
	pretreated hydrocarbon mixture to produce a fraction (A) comprising an extractant
	enriched in isoprene and piperylene and a fraction (B) enriched in the linear 
	hydrocarbon and the branched hydrocarbon having lower solubility than isoprene and 
	piperylene in the extractant;
c) performing distillation of a fraction obtained after separation of the extractant from the 
	fraction (A) to obtain a fraction (C) enriched in isoprene and a fraction (D) enriched in 
	piperylene; 
d) separating the linear and branched hydrocarbon contained in fraction (B);
e) a dehydrogenation step of performing dehydrogenation or oxidative dehydrogenation 
	of at least one of the separated linear hydrocarbon and the separated branched 
	hydrocarbon contained in the fraction2Attorney Docket No. 19P0161 Application No. 16/487,100(B) to obtain a dehydrogenated product 
	including at least one of a linear hydrocarbon dehydrogenated product containing 
	piperylene and a branched hydrocarbon dehydrogenated product containing 
	isoprene;
f) determining a required production amount of isoprene and piperylene, wherein an 
	amount of at least one of the linear and branched hydrocarbon is adjusted so that the 
	isoprene and/or piperylene produced supplements a difference between the required 

	produced from the extractive distillation; 
g) a recovery step of supplying the dehydrogenated product to an extractive distillation 
	column or a distillation column and obtaining at least one of isoprene and piperylene 
	from the dehydrogenated product, 
h) purifying the fraction (C) in an isoprene purification section including a second 
	extractive distillation column to obtain high-purity isoprene; 
i) purifying the fraction (D) in a piperylene purification section to obtain high-purity 
	piperylene; 
j) a dicyclopentadiene purification step of purifying the fraction (E) in a 
	dicyclopentadiene purification section to obtain high-purity dicyclopentadiene; and 
k) a hydrogenation step of hydrogenating at least one of a residue discharged in the 
	isoprene purification step, a residue discharged in the piperylene purification step, and 
	a residue discharged in the dicyclopentadiene purification step, 
wherein at least one of the linear hydrocarbon and the branched hydrocarbon that is not dehydrogenated or oxidatively dehydrogenated in the dehydrogenation step is mixed with a hydrogenated product obtained in the hydrogenation step and used as a gasoline base material or a feedstock for an ethylene cracker.”
Amend claim 7 as follows:
The hydrocarbon production method according to claim 1, wherein the hydrogenation 
Cancel claims 8-13.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Examiner’s Amendments above correct any remaining 112(b) and claim objection issues. 
The amendments and arguments filed 17 November 2021 are persuasive. Specifically, it is not obvious to complement the shortage of a require di-olefin by forming more in a dehydrogenation process, and further it is not obvious to hydrogenate the residue from the purifications and the remaining olefin which is not dehydrogenated to form a gasoline base material or a feedstock for an ethylene cracker. This is because while Kilpatrick in view of Craig, Jones, and Libre Text suggest that more isoprene and piperylene can be formed in a dehydrogenation process, they do not provide motivation to adjust the dehydrogenation process to only dehydrogenate the olefin which produces the diolefin which is needed. Thus, they also do not suggest using the remaining olefin by mixing it with a hydrogenated residue in order to form a gasoline base material or a feedstock for an ethylene cracker as claimed. 
The claims require a method comprising extractive distillation of a mixture comprising isoprene and piperylene, separation of isoprene and piperylene by distillation, determining a required amount of isoprene and piperylene, dehydrogenation of linear and/or branched C5 hydrocarbons to supplement the required amount of the isoprene or piperylene, hydrogenation of a residue from the extractive distillation, and mixing the hydrogenated residue with the linear or branched hydrocarbon which is not dehydrogenated to supplement the required amount of isoprene or piperylene.
The closest prior art remains Kilpatrick (US 2,458,082) in view of Craig (US 3,077,744) and Jones (US 2,421,506). 
Kilpatrick teaches dehydrogenation of linear and branched hydrocarbons to produce piperylene and isoprene, extraction of the isoprene and piperylene, and separation of the isoprene from the piperylene (column 5, lines 41-44 and 59; column 6, lines 30-33 and 45-49). Craig teaches that the step of separation of isoprene and piperylene is distillation (column 6, lines 10-12). Jones teaches dehydrogenation separately of branched and linear hydrocarbons (column 8, lines 45-50). However, none of Kilpatrick, Craig, or Jones teaches or suggests dehydrogenating only one of the linear and branched hydrocarbons to produce isoprene or piperylene to supplement extracted piperylene or isoprene, and also does not teach or suggest mixing the remaining hydrocarbons with a hydrogenated residue to form a gasoline base material or an ethylene cracker feed. 
	Thus, the prior art of record does not teach or suggest the claimed method comprising extractive distillation of a mixture comprising isoprene and piperylene, separation of isoprene and piperylene by distillation, determining a required amount of isoprene and piperylene, dehydrogenation of linear and/or branched C5 hydrocarbons to supplement the required amount of the isoprene or piperylene, hydrogenation of a residue from the extractive distillation, and mixing the hydrogenated residue with the linear or branched hydrocarbon which is not dehydrogenated to supplement the required amount of isoprene or piperylene, and the claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772 

/IN SUK C BULLOCK/Supervisory Patent Examiner, Art Unit 1772